It is ordered and adjudged by this Court, that the judgment of said Court of Appeals be and the same is hereby affirmed; one of the judges of this court not participating in the consideration and decision of this case and the other members of the court being equally divided in opinion as to the merits of the case and are unable for that reason to agree upon a judgment, the judgment of the Court of Appeals is hereby affirmed.
Judgment affirmed.
ROBINSON, JONES and MATTHIAS, JJ., concur.
DAY, J., not participating. *Page 646